



Exhibit 10(bk)


 
 
PARTIAL UNWIND AGREEMENT
dated as of November 26, 2019
with respect to the Call Option Transaction Confirmations
and the Warrants Confirmations
between Invacare Corporation and JPMorgan Chase Bank, National Association,
London Branch



THIS PARTIAL UNWIND AGREEMENT (this “Agreement”) with respect to the Call Option
Transaction Confirmations (as defined below) and the Warrants Confirmations (as
defined below) is made as of November 26, 2019 between Invacare Corporation (the
“Company”) and JPMorgan Chase Bank, National Association, London Branch
(“Dealer”).
WHEREAS, the Company and Dealer entered into a Base Call Option Transaction
Confirmation, dated as of February 17, 2016 (the “Base Call Option Transaction
Confirmation” and such transaction, the “Base Call Option Transaction”), and an
Additional Call Option Transaction Confirmation, dated as of March 4, 2016 (the
“Additional Call Option Transaction Confirmation” and together with the Base
Call Option Transaction Confirmation, the “Call Option Transaction
Confirmations”; such transaction, the “Additional Call Option Transaction” and
together with the Base Call Option Transaction, the “Call Options
Transactions”), relating to USD 150,000,000 principal amount of 5.00%
Convertible Senior Notes due 2021 (the “Convertible Notes”);
WHEREAS, the Company and Dealer entered into a Base Warrants Confirmation, dated
as of February 17, 2016, (the “Base Warrants Confirmation” and such transaction,
the “Base Warrants Transaction”) and an Additional Warrants Confirmation, dated
as of March 4, 2016, (the “Additional Warrants Confirmation” and together with
the Base Warrants Confirmation, the “Warrants Confirmations,” and together with
the Call Option Transaction Confirmations, the “Confirmations”; such
transaction, the “Additional Warrants Transaction” and together with the Base
Warrants Transaction, the “Warrants Transactions”), pursuant to which the
Company issued to Dealer warrants to purchase common shares, without par value,
of the Company (the “Shares”); and
WHEREAS, the Company has requested, and Dealer has agreed, to partially
terminate the Call Option Transactions and the Warrants Transactions;
NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:
1.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in the relevant Confirmation.


2.    Partial Call Option Unwind. Effective as of the date hereof, (i) the
Number of Options in the Base Call Option Transaction Confirmation shall be
reduced by 77,054, from 130,000 to 52,946 and (ii) the Number of Options in the
Additional Call Option Transaction Confirmation shall be reduced by 11,855, from
20,000 to 8,145. The Call Option Transaction Confirmations, as so amended, shall
remain in full force and effect.


3.    Partial Warrants Unwind. Effective as of the date hereof, (i) the Number
of Warrants set forth in the Base Warrants Confirmation shall be reduced by
3,701,647, from 6,245,117 to 2,543,470 and (ii) the Number of Warrants set forth
in the Additional Warrants Confirmation shall be reduced by 569,484, from
960,787 to 391,303. The Warrants Confirmations, as so amended, shall remain in
full force and effect.


4.    Payments. For the avoidance of doubt, neither the Company nor Dealer shall
have any payment or delivery obligation in connection with the foregoing partial
termination of the Call Option Transactions and the Warrants Transactions.
    
5.    Representations and Warranties of the Company. The Company represents and
warrants to Dealer on the date hereof that:


(a)it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;





--------------------------------------------------------------------------------







(b)such execution, delivery and performance by the Company of this Agreement do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


(c)all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;


(d)its obligations under this Agreement constitutes its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law));


(e)it is not entering into this Agreement to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Exchange Act;


(f)on the date hereof, the Company is not and will not be “insolvent” (as such
term is defined under Section 101(32) of the Bankruptcy Code);


(g)the Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million;


(h)each of it and its affiliates is not in possession of any material nonpublic
information regarding Company or its common stock; and


(i)it (A) is not on the date hereof, engaged in a distribution, as such term is
used in Regulation M under the Exchange Act (“Regulation M”), of the Shares or
any securities deemed “reference securities” (as defined in Regulation M) with
respect to the Shares and (B) shall not engage in any such distribution during
the period commencing on the date hereof and ending on the second Exchange
Business Day immediately following the date hereof with respect to the Shares or
such reference securities, unless it notifies Dealer, on the day immediately
preceding the first day of the “restricted period” (as defined in Regulation M)
of any such distribution, and of completion of such restricted period on the
date such distribution is concluded; provided that, in connection with the
notification with respect to the completion of the restricted period, it shall
be deemed to repeat the representations contained in paragraphs (e) and (h) of
this Section 5.


6.    Representations and Warranties of Dealer. Dealer represents and warrants
to the Company on the date hereof that:


(a)it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;


(b)such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;


(c)all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and


(d)its obligations under this Agreement constitutes its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).


7.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).





--------------------------------------------------------------------------------







8.    No Other Changes. Except as expressly set forth herein, all of the terms
and conditions of the Call Option Transaction Confirmations and the Warrants
Confirmations shall remain in full force and effect and are hereby confirmed in
all respects.
    
9.     Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.


10.    No Reliance, etc. The Company hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Agreement, that it has not relied on Dealer or its
affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.


11.    Additional Acknowledgements and Agreements. The Company understands,
acknowledges and agrees that (A) the Company does not have, and shall not
attempt to exercise, any influence over how, when or whether Dealer effects any
hedge unwind activity in connection with this Agreement, (B) Dealer and its
affiliates may buy or sell Shares or other securities or buy or sell options or
futures contracts or enter into or unwind swaps or other derivative securities
for its own account in connection with the termination or amendment of the
Confirmations; (C) Dealer and its affiliates also may be active in the market
for Shares other than in connection with hedging activities in relation to the
termination or amendment of the Confirmations; (D Dealer shall make its own
determination as to whether, when or in what manner any hedging or market
activities in securities of the Company shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the payment required under this Agreement; (E) any market activities of
Dealer and its affiliates with respect to Shares may affect the market price and
volatility of Shares, each in a manner that may be adverse to the Company and
(F) Dealer may purchase or sell shares for its own account at an average price
that may be greater than, or less than, any price paid by or to the Company in
connection with the termination or amendment of the Confirmations.


12.    Communications with Employees of J.P. Morgan Securities LLC. If the
Company interacts with any employee of J.P. Morgan Securities LLC with respect
to any Transaction, the Company is hereby notified that such employee will act
solely as an authorized representative of JPMorgan Chase Bank, N.A. (and not as
a representative of J.P. Morgan Securities LLC) in connection with such
Transaction.


13.    Designation by Dealer. Notwithstanding any other provision in this
Agreement to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Company, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer’s obligations in
respect of the transactions contemplated by this Agreement and any such designee
may assume such obligations. Dealer shall be discharged of its obligations to
Company to the extent of any such performance.


14.    Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Termination Agreement. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Termination Agreement, as applicable, by, among other things, the
mutual waivers and certifications provided herein.




[remainder of page intentionally left blank]





--------------------------------------------------------------------------------





    
    
IN WITNESS WHEREOF, the parties have executed this AGREEMENT the day and the
year first above written.




INVACARE CORPORATION
 
By:
/s/ Kathy P. Leneghan
Title:
SVP & CFO
 



 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION


By:
/s/ Santosh Sreenivasan
 
Name: Santosh Sreenivasan
 
 
Title: Managing Director
 










